     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.620 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      PARKER SIGLIN, individually and on                 Case No.: 20cv503 DMS (BLM)
11
      behalf of a class of similarly situated
12    individuals,                                       ORDER GRANTING PLAINTIFF’S
                                       Plaintiff,        MOTION TO REMAND ACTION TO
13
      v.                                                 SAN DIEGO SUPERIOR COURT
14    SIXT RENT A CAR, LLC, a Delaware                   AND DENYING BOTH PARTIES’
      limited liability company,                         REQUESTS FOR FEES
15
                                 Defendant.
16
17          This case is before the Court on Plaintiff Parker Siglin’s motion to remand to San
18   Diego Superior Court. Defendant Sixt Rent a Car, LLC filed a response in opposition,
19   arguing that the Court should dismiss rather than remand the case. Both parties seek
20   attorney’s fees. After reviewing the parties’ briefs, the record, and the relevant legal
21   authority, the Court grants Plaintiff’s motion to remand and denies both parties’ requests
22   for fees.
23                                                  I.
24                                      BACKGROUND
25          In October 2018, Plaintiff (“Plaintiff” or “Siglin”) filed a complaint against
26   Defendant in the Southern District of Florida alleging increased risk of identity theft
27   because of Defendant’s purported procedural violations of the Fair and Accurate Credit
28   Transactions Act (“FACTA”), an amendment to the Fair Credit Reporting Act, 15 U.S.C.

                                                    1
                                                                               20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.621 Page 2 of 8



 1   § 1681. Specifically, Plaintiff alleges that Defendant violated the statute’s truncation
 2   requirements when Defendant printed ten digits of his credit card number, the card’s
 3   expiration date, and other personal information on a document at one of its San Diego
 4   locations. See 15 U.S.C. § 1681c(g)(1) (“[N]o person that accepts credit cards or debit
 5   cards for the transaction of business shall print more than the last 5 digits of the card
 6   number or the expiration date upon any receipt provided to the cardholder at the point of
 7   the sale or transaction.”). In December 2018, the Southern District of Florida issued a stay
 8   pending the Eleventh Circuit’s en banc rehearing in Muransky v. Godiva Chocolatier, Inc.,
 9   922 F.3d 1175 (11th Cir. 2019), reh’g en banc granted, opinion vacated, 939 F.3d 1278
10   (11th Cir. 2019). At issue in the Muransky appeal is whether plaintiffs (like Siglin) who
11   allege increased risk of identity theft because of defendants’ procedural FACTA violations
12   have Article III standing to pursue claims in that circuit.
13         In October 2019, Plaintiff filed a second FACTA action against Defendant in Florida
14   state court, alleging identical violations as in the stayed Florida federal action. On March
15   9, 2020, Plaintiff filed a third complaint against Defendant in San Diego Superior Court,
16   again asserting the same FACTA violations as in both the stayed Florida federal action and
17   the Florida state action. Defendant removed the Superior Court claim to this Court on
18   March 17. (ECF No. 1.) On March 24, Plaintiff voluntarily dismissed the Florida state
19   action, (ECF No. 20 at 5), and filed the instant motion to remand this case back to San
20   Diego Superior Court. (ECF No. 10.)
21         Plaintiff argues this Court lacks subject matter jurisdiction over his FACTA claim,
22   and that Defendant’s removal was therefore improper. Specifically, Plaintiff argues he
23   lacks standing to bring this claim within the Ninth Circuit. In opposition, Defendant argues
24   Plaintiff should be estopped from asserting he lacks standing to sue in this Court, since he
25   has previously argued that he does have standing in the Southern District of Florida.
26   Defendant also argues this Court should decline to remand, and should instead dismiss this
27   case for improper claim splitting.
28   ///

                                                   2
                                                                                20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.622 Page 3 of 8



 1                                                 II.
 2                                          DISCUSSION
 3   A. Remand is Appropriate Because Plaintiff Lacks Standing in the Ninth Circuit
 4         Federal courts are courts of limited jurisdiction. See, e.g., Kokkonen v. Guardian
 5   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Federal subject matter jurisdiction extends
 6   only to matters authorized by the Constitution and Congress. Id. Removal of a civil action
 7   from state court to federal court is appropriate only if the federal court has original
 8   jurisdiction over the matter. 28 U.S.C. § 1441(a). Therefore, a federal court must remand
 9   a removed action back to state court if the federal court lacks subject matter jurisdiction.
10   See 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district
11   court lacks subject matter jurisdiction, the case shall be remanded.”); Kelton Arms Condo.
12   Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003) (“Subject
13   matter jurisdiction may not be waived, and . . . the district court must remand if it lacks
14   jurisdiction.”). “The burden of establishing federal jurisdiction is on the party seeking
15   removal . . . .” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999).
16   In the Ninth Circuit, courts “strictly construe the removal statute against removal” so that
17   “any doubt as to the right of removal” is resolved in favor of remand. Gaus v. Miles, Inc.,
18   980 F.2d 564, 566 (9th Cir. 1992). Remand to state court is appropriate over dismissal
19   because lack of subject matter jurisdiction speaks only to the federal court’s lack of power
20   to hear a case. Polo v. Innoventions Int'l, LLC, 833 F.3d 1193, 1196 (9th Cir. 2016).
21         “Article III standing is a necessary component of subject matter jurisdiction.” In re
22   Palmdale Hills Prop., LLC, 654 F.3d 868, 873 (9th Cir. 2011); see U.S. Const. art. III, § 2,
23   cl. 1 (limiting federal courts’ jurisdiction to “cases” and “controversies”); Lujan v. Defs. of
24   Wildlife, 504 U.S. 555, 560 (1992) (noting “standing is an essential and unchanging part
25   of the case-or-controversy requirement of Article III”). To establish the “irreducible
26   constitutional minimum” sufficient to confer standing, the party seeking to invoke federal
27   jurisdiction must show that the plaintiff suffered an “injury in fact” both causally connected
28   to the defendant’s actions and “likely . . . to be redressed by a favorable decision.” Lujan,

                                                    3
                                                                                   20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.623 Page 4 of 8



 1   504 U.S. at 560–61 (citing Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 38, 43)
 2   (1976). “An injury in fact is ‘an invasion of a legally protected interest’ that is ‘concrete
 3   and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Bassett v.
 4   ABM Parking Servs., Inc., 883 F.3d 776 (9th Cir. 2018) (quoting Spokeo, Inc. v. Robins,
 5   136 S. Ct. 1540, 1548 (2016), as revised (May 24, 2016)). The party seeking to invoke
 6   federal jurisdiction must “clearly . . . allege facts demonstrating” each element of standing
 7   at the pleading stage. Spokeo, 136 S.Ct. at 1547 (quoting Warth v. Seldin, 422 U.S. 490,
 8   498–499 (1975)); see Fed. R. Civ. P. 8(a)(1).
 9         In the FACTA context, the Supreme Court held that “bare procedural violation[s]”
10   of 15 U.S.C. § 1681c(g)(1) truncation requirements are insufficient to meet the required
11   “injury in fact” component of standing. Spokeo, 136 S. Ct. at 1550. The Ninth Circuit
12   interprets Spokeo to exclude FACTA claims where the only injury alleged is exposure to
13   risk of identity theft, finding that increased risk is not a concrete injury. See Noble v.
14   Nevada Checker Cab Corp., 726 F. App’x 582, 583–84 (9th Cir. 2018) (holding plaintiffs
15   lacked standing because they “did not allege that anyone else had received or would receive
16   a copy of their credit card receipts”); Basset, 883 F.3d at 777, 783 (9th Cir. 2018) (“Bassett
17   failed to allege a concrete injury sufficient to give him standing . . . when [the] receipt fell
18   into Bassett's hands in a parking garage and no identity thief was there to snatch it . . . .”).
19         1. Defendant has not clearly alleged facts establishing Article III standing
20         Under Spokeo, the party seeking to invoke federal jurisdiction bears the burden of
21   clearly asserting facts demonstrating Article III standing. 136 S.Ct. at 1547. As the
22   removing party, Defendant assumes this burden. See Prize Frize, 167 F.3d at 1265.
23   Plaintiff’s complaint, as attached to Defendant’s notice of removal, alleges only “invasion
24   of . . . privacy, and . . . an elevated risk of identity theft” caused by Defendant’s purportedly
25   FACTA-noncompliant receipts. (ECF No. 1-2 at 2.) In the Ninth Circuit, plaintiffs
26   alleging these sorts of non-concrete injuries lack standing to bring FACTA claims. Noble,
27   726 F. App'x at 583-84; Basset, 883 F.3d at 777, 783 (9th Cir. 2018). Since Defendant
28   offers only Plaintiff’s complaint and advances no other argument in support of standing in

                                                     4
                                                                                    20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.624 Page 5 of 8



 1   this circuit, Defendant has fallen short of establishing beyond “any doubt” that removal is
 2   appropriate. Gaus, 980 F.2d at 566. Since Plaintiff lacks Article III standing, “a necessary
 3   component of subject matter jurisdiction,” In re Palmdale Hills, 654 F.3d at 873, the Court
 4   must remand the case to San Diego Superior Court. 28 U.S.C. § 1447(c); Polo, 833 F.3d
 5   at 1196.
 6         Defendant argues that it is not required to present evidence establishing Plaintiff’s
 7   Article III standing. In support, Defendant cites Dart Cherokee Basin Operating Co., LLC
 8   v. Owens, 574 U.S. 81, 87–89 (2014). While Dart Cherokee does caution that a notice of
 9   removal “need not contain evidentiary submissions” supporting its factual allegations, 574
10   U.S. at 84 (emphasis added), Defendant’s reliance on the case is misguided. The Court
11   remands this matter to Superior Court not because there is insufficient evidence to establish
12   standing, but because Defendant’s notice of removal, which incorporates Plaintiff’s
13   complaint, (ECF No. 1-2), does not allege any facts that could support Plaintiff’s standing.
14         Because Defendant, the removing party, has failed to establish Article III standing
15   beyond any doubt, the Court grants Plaintiff’s motion to remand.
16         2. Plaintiff’s arguments in the Eleventh Circuit do not absolve Defendant of its
17              burden to clearly allege facts establishing Article III standing in the Ninth Circuit
18         Defendant appears to argue that the Court should ignore Plaintiff’s lack of standing
19   under Ninth Circuit precedent because Plaintiff previously argued that he has standing to
20   sue in the Eleventh Circuit. (ECF No. 20 at 1) (“Plaintiff should not be allowed to argue
21   simultaneously that he does have standing in the District Court for the Southern District of
22   Florida while arguing he does not have standing in the District Court for the Southern
23   District of California.”) Defendant contends that this Court should decline to address
24   Plaintiff’s standing in this circuit and should instead dismiss the action because Plaintiff
25   has argued that he has standing in a different circuit.
26         Even if the Court could exercise authority outside its subject matter jurisdiction by
27   ruling on Defendant’s request to dismiss, Defendant’s argument fails because the FACTA
28   standing requirements are not identical in these two circuits. In the Ninth Circuit, plaintiffs

                                                    5
                                                                                    20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.625 Page 6 of 8



 1   who allege only an increased risk of identity theft do not have standing to bring FACTA
 2   claims. See Noble, 726 F. App'x 582; Bassett, 883 F.3d 776. The Eleventh Circuit has yet
 3   to rule on this issue. See Muransky, 922 F.3d 1175, reh’g en banc granted, opinion
 4   vacated, 939 F.3d 1278. The law may be uncertain in the Eleventh Circuit, but it is not in
 5   the Ninth. Basset and Noble make it clear that Plaintiff lacks standing in this circuit,
 6   regardless of the state of the law in the Eleventh Circuit or Plaintiff’s arguments under the
 7   law of that circuit.
 8         3. Since this Court lacks subject matter jurisdiction, the Court must remand the case,
 9             and cannot address Defendant’s claim-splitting argument
10         Defendant also argues for dismissal because it believes Plaintiff has inappropriately
11   split his claims across multiple fora. Because Defendant has failed to establish Article III
12   standing, the Court must remand the case for lack of subject matter jurisdiction. 28 U.S.C.
13   § 1447(c); Polo, 833 F.3d at 1196. Accordingly, the Court cannot address Defendant’s
14   claim-splitting argument. It would be inappropriate for this Court to comment on the merits
15   of an issue outside its limited jurisdiction. See U.S. Const. art. III, § 2, cl. 1; Lujan, 504
16   U.S. at 560. If Defendant chooses to raise this argument in San Diego Superior Court, that
17   court may decide the issue without first evaluating federal standing requirements. See
18   ASARCO Inc. v. Kadish, 490 U.S. 605, 617 (1989) (citing 28 U.S.C. § 1738; Grubb v.
19   Public Util. Comm'n of Ohio, 281 U.S. 470 (1930)) (“Although the state courts are not
20   bound to adhere to federal standing requirements, they possess the authority . . . to render
21   binding judicial decisions that rest on their own interpretations of federal law.”).
22   B. Neither Party is Entitled to Attorney’s Fees
23         If a federal court remands a case to state court for want of jurisdiction, the remand
24   order “may require payment of just costs and any actual expenses, including attorney fees,
25   incurred as a result of the removal.”        28 U.S.C. § 1447(c).       Outside exceptional
26   circumstances, a court may award attorney's fees under § 1447(c) “only where the
27   removing party lacked an objectively reasonable basis for seeking removal.” Martin v.
28   Franklin Capital Corp., 546 U.S. 132, 141 (2005); see, e.g., Mocek v. Allsaints USA Ltd.,

                                                   6
                                                                                  20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.626 Page 7 of 8



 1   220 F. Supp. 3d 910 (N.D. Ill. 2016) (granting attorney’s fees where the defendant removed
 2   the case, argued the court had federal question jurisdiction, then moved to dismiss for lack
 3   of subject matter jurisdiction one month later).        “Conversely, when an objectively
 4   reasonable basis for removal exists, fees should be denied.” Martin, 546 U.S. at 141; see,
 5   e.g., Keim v. Trader Joe's Co., No. CV1910156PSGMRWX, 2020 WL 564120, at *3 (C.D.
 6   Cal. Feb. 5, 2020) (denying a plaintiff’s request for fees because “Defendant based the
 7   removal on Plaintiff’s federal cause of action under FACTA”); Ybarra v. Universal City
 8   Studios, LLC, No. CV 13-4976 PSG AJWX, 2013 WL 5522009, at *7 (C.D. Cal. Oct. 2,
 9   2013) (citing Cannon v. Pierce, No. CIV.S-10-574FCDDAD, 2010 WL 2179877, at *2
10   (E.D. Cal. May 26, 2010) (“Attorneys’ fees are not warranted when the complaint makes
11   multiple references to federal law.”).
12         1. Plaintiff is not entitled to fees, since Defendant relied on references to federal law
13            within the complaint as a basis for removal
14         Plaintiff argues that he is entitled to attorney’s fees because Defendant removed the
15   case to this Court without an objectively reasonable basis for removal. However, Defendant
16   grounded its notice of removal in federal law by incorporating Plaintiff’s complaint.
17   Because Plaintiff’s claim arises under FACTA, a federal statute, Defendant alleged federal
18   question jurisdiction under 28 U.S.C. § 1331. Though Defendant failed to establish the
19   Article III standing element of subject matter jurisdiction, Defendant did advance arguments
20   that, if effective, would bypass the standing issue. While these arguments were unsuccessful,
21   this Court cannot say that they were objectively unreasonable.
22         Plaintiff relies on Mocek to support his request for fees. The Mocek court granted
23   fees to the plaintiff after the defendant removed the case, argued that the federal court had
24   subject matter jurisdiction, then moved to dismiss for lack of subject matter jurisdiction.
25   220 F. Supp. 3d at 911, 914. Here, Defendant removed the case and thereafter sought
26   dismissal for improper claim splitting, an issue this Court did not reach because of its
27   resolution of the Article III standing question. The Mocek defendant argued against a
28   proposition after asserting exactly the opposite.       Defendant here has not done so.

                                                   7
                                                                                  20cv503 DMS (BLM)
     Case 3:20-cv-00503-DMS-BLM Document 25 Filed 06/25/20 PageID.627 Page 8 of 8



 1   Defendant’s arguments in this Court, while unsuccessful, are logically consistent
 2   throughout its filings.
 3         Because Defendant grounded its notice of removal and its arguments for subject
 4   matter jurisdiction in federal law, they are objectively reasonable. Therefore, Plaintiff’s
 5   request for attorney’s fees is denied.
 6         2. Defendant is not entitled to fees, since its arguments for fees are the same
 7             arguments this Court has previously rejected or lacks the power to address
 8         First, Defendant argues they are entitled to fees because Plaintiff has unfairly
 9   changed his position on the Article III standing issue by arguing that he has standing in the
10   Eleventh Circuit, but that he does not in the Ninth Circuit. For the reasons set forth supra,
11   Part II, Section 2, this argument is unsuccessful. Defendant also argues this Court should
12   award fees to sanction Plaintiff for allegedly improper claim splitting. However, as
13   discussed supra, Part II, Section 3, this Court cannot rule on the claim-splitting issue
14   because it lacks subject matter jurisdiction.
15         Because the Court has rejected Defendant’s argument on the standing issue and
16   cannot determine the claim-splitting issue for lack of subject matter jurisdiction,
17   Defendant’s request for attorney’s fees is denied.
18                                                   III.
19                                CONCLUSION AND ORDER
20         For the foregoing reasons, the Court grants Plaintiff’s motion to remand for lack of
21   subject matter jurisdiction and denies both parties’ requests for attorney’s fees.
22   Accordingly, the Court remands this matter to San Diego Superior Court without awarding
23   fees to either party.
24         IT IS SO ORDERED.
25   Dated: June 24, 2020
26
27
28

                                                      8
                                                                                 20cv503 DMS (BLM)
